Citation Nr: 0024082	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  96-15 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Entitlement to service connection for psychiatric disability, 
to include post traumatic stress disorder (PTSD). 

Entitlement to service connection for substance abuse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office (M&ROC) in Wichita, Kansas.

In August 1997, the Board remanded the veteran's claim for 
service connection for psychiatric disability, to include 
PTSD, for additional development, to include a VA 
examination.  While the case was in remand status, the issue 
of entitlement to service connection for substance abuse was 
developed for appellate consideration.  The case was returned 
to the Board in July 2000. 


REMAND

The veteran essentially contends that his current psychiatric 
disability, however diagnosed, is a result of stressful 
events encountered in Vietnam during his period of active 
service. 

In response to the Board's August 1997 remand, the M&ROC 
arranged for a VA examination of the veteran, which was 
conducted in November 1999.  The examiner diagnosed PTSD, but 
failed to comply with the Board's instruction to indicate 
whether the confirmed standoff attacks on Ton San Nhut Air 
Base, or any other verified stressor, were sufficient by 
themselves to account for the veteran's PTSD.  Under the 
circumstances, the Board will request that the M&ROC arrange 
for an additional psychiatric examination and medical 
opinions.  See Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the veteran's claim for service connection 
for substance abuse, the M&ROC indicated in its supplemental 
statement of the case of January 2000 that substance abuse is 
defined by law as willful misconduct and that compensation is 
prohibited by law for substance abuse regardless of whether 
the claim is based on direct or secondary service connection.  
Although it is true that compensation is now prohibited for 
substance abuse, service connection is not prohibited for 
substance abuse which is a manifestation of a service-
connected disability.  Since the veteran is apparently 
claiming that substance abuse is associated with service-
connected psychiatric disability, the Board will defer its 
decision on this issue.  

Accordingly, the case is REMANDED to the M&ROC for the 
following actions:

1.  The M&ROC should request the veteran 
to provide the names, addresses and 
approximate dates of treatment for all 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
psychiatric disability.  When the 
requested information and any necessary 
authorization are received, the M&ROC 
should attempt to obtain a copy of any 
indicated records which have not already 
been obtained.

2.  The veteran should be requested to 
provide medical of a nexus between a 
current substance abuse disorder and 
psychiatric disability.

3.  Then, the should arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the nature and 
extent of any current PTSD and any other 
psychiatric disorder present.  Any 
indicated tests or studies should be 
performed.  The psychiatrist should use 
the criteria of DSM-IV and specifically 
confirm or rule out a diagnosis of PTSD.  
The claims file must be made available to 
and reviewed by the psychiatrist prior to 
the examination.  

If PTSD is diagnosed, the criteria upon 
which the diagnosis is made, including 
the identification of the stressor(s), 
should be indicated.  Also, the examiner 
must comment on whether the confirmed 
standoff attacks on Ton San Nhut Air 
Base, or any other verified stressors, 
are clinically sufficient to account for 
a diagnosis of PTSD, without 
consideration of additionally reported 
stressors considered not capable of 
confirmation, in light of the other 
evidence of record.  

Whether or not PTSD is diagnosed, the 
examiner must also provide an opinion as 
to whether it is at least as likely as 
not that any other acquired psychiatric 
disability found is related to the 
veteran's period of active service.  A 
complete rationale for all opinions 
expressed should be provided.  

4.  Thereafter, the M&ROC should review 
the claims file and ensure that all 
requested development actions, including 
the requested examination and opinions, 
have been conducted and completed in 
full.  Then, the M&ROC should undertake 
any other indicated development and 
readjudicate the issues on appeal.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the M&ROC should issue a Supplemental 
Statement of the Case, and the veteran and his representative 
should be provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND, the 
Board implies no conclusion, either legal or factual, as to 
any final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the M&ROC. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




